Citation Nr: 1300032	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependents' Educational Assistance (DEA) pursuant to 38 U.S.C. Chapter 35.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967, including service in the Republic of Vietnam.  He died in March 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Additional evidence was received following the Statement of the Case (SOC) and was waived by the appellant.  The Board may therefore consider it in the first instance.  38 C.F.R. § 20.1304.

The issue of entitlement to TDIU for purposes of accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran died in March 2008.

2.  At the time of his death, he was service-connected for PTSD.  

3.  A March 2008 death certificate lists metastatic hepatoma due to or as a consequence of hepatitis C as the immediate cause of death.  End-stage liver disease, alcohol dependence, chronic obstructive pulmonary disease (COPD), benign prostatic hypertrophy (BPH), and PTSD are listed as other significant conditions contributing to death.  

4.  There is a balance of evidence for and against the conclusion that the Veteran's longstanding substance abuse, including alcohol use leading to alcoholism, was caused by his service-connected PTSD.

5.  Service-connected PTSD contributed to the Veteran's fatal metastatic hepatoma, hepatitis C, and end-stage liver disease (cirrhosis) which ultimately resulted in his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.312 (2012).

2.  The criteria for DEA under Chapter35, Title 38, United States Code are met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the issues of entitlement to service connection for cause of death and entitlement to DEA pursuant to 38 U.S.C. Chapter 35 are being granted in full, no further assistance to the appellant with respect to notice and the development of evidence is required.

Analysis

A. DIC

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) a previously nonservice-connected disability that was in fact incurred or aggravated by service; (2) or an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  The isolated and infrequent use of alcohol or drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of alcohol or drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where alcohol or drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. 

Service treatment records show no complaints or treatment for liver disease, hepatitis C, or liver hepatoma.  

Post-service medical records reflect treatment for PTSD, hepatitis C, liver disease and a long history of substance abuse problems, some of which reportedly began in early adolescence.  A VA treatment record shows a liver biopsy in November 2000 revealed early cirrhosis and chronic hepatitis.  A November 2001 VA treatment note indicates hepatitis C with liver cirrhosis.  Diagnoses of alcohol dependence and substance dependence are noted throughout the post-service medical records.  Early records of notable significance include an April 1999 VA treatment note that reflects a finding of polysubstance abuse secondary to PTSD.  A July 1990 VA discharge summary report reflects that the Veteran received inpatient psychiatric treatment.  The summary shows that the Veteran reportedly began drinking at age 13, and began to use drugs at age 16.  He reportedly began to use heroin and pot in 1967 during service.  

Also of significance is a November 1990 VA psychiatric examination report which shows the Veteran reportedly had been depressed since returning from Vietnam.  He reported drug use (heroin and morphine) to help relieve his anxieties.  He also stated that he began to drink again after Vietnam.  The diagnosis was PTSD with overt symptoms of sleep disturbance, depression, attempted suicide, social isolation, substance abuse and specific anxieties.  His prognosis was poor.  A February 1997 VA psychiatric examination report shows the Veteran was given AXIS I diagnoses of PTSD; alcohol dependence, in remission; and opiate dependence, in remission.  The examiner opined it was possible that some of the Veteran's drinking was aggravated by his service in Vietnam, although it was definitely not caused by it.  

A report of a psychologic evaluation conducted in January 1991, at the behest of the Social Security Administration (SSA) in association with an SSA disability claim, is also of note.  This particular report shows a physician had spoken with the Veteran's treating therapist at the Vet Center.  It was noted that the Veteran had presented with increasing signs and symptoms of PTSD over the past several months and it was unclear whether the Veteran had masked symptoms of PTSD for a long time with alcohol and drug use, or if he had experienced a delayed presentation of symptoms.  Additional information in the file shows that he was awarded SSA benefits due to a primary diagnosis of affective disorders and a secondary diagnosis of substance addiction disorder (alcohol).

A March 2008 VA treatment note created shortly after the Veteran's demise, indicates the cause of death was cardiovascular collapse secondary to gram negative rod sepsis.  Other diagnoses noted at that time were metastatic hepatocellular carcinoma secondary to hepatitis C virus, end-stage liver disease secondary to hepatitis C virus, COPD, and BPH.  The official death certificate, completed in March 2008 by a VA physician, lists metastatic hepatoma due to or as a consequence of hepatitis C as the immediate cause of death.  End-stage liver disease, alcohol dependence, COPD, BPH, and PTSD are listed as other significant conditions contributing to death in Part II of the certificate.  

In October 2009, the claims file was reviewed by a VA examiner for an opinion as to whether the Veteran's service-connected PTSD caused or contributed to his death.  The examiner indicated that the claims file was reviewed and opined that it was less likely that the Veteran's PTSD contributed to his death.  The examiner indicated that it was clear that the death certificate, Part II specifically (other significant conditions contributing to death), was not completed consistent with the purpose intended by a death certificate.  His rationale was that BPH was also listed as a medical condition in that section, as was PTSD, and there is no reason to believe that the BPH was a contributory cause of death.  Thus, he opined that the mere listing of the medical conditions in Part II of the death certificate was not reflective of actual medical reasoning.  

The examiner also noted that apart from the incorrectly completed death certificate, gram rod sepsis is a specific medical condition caused by infection with gram negative bacteria, and basically means that the Veteran had an overwhelming infection.  He noted that PTSD is not a risk factor for infection with gram negative bacteria, nor is PTSD a risk factor for cardiovascular collapse.  He further explained that hepatitis C virus infection is spread via exposure to blood borne or mucous membrane routes.  Lastly, he stated that hepatoma is a cancer of the liver and its risk factors include hepatitis B virus infection, hepatitis C virus infection, cirrhosis secondary to chronic alcohol abuse and other causal agents such as alpha toxin B and several drugs, medications, chemicals, and hemochromatosis.

In support of her claim, the appellant submitted an article that discussed the link between alcohol dependence and PTSD in combat veterans.  The article indicates that, in the particular study conducted by the authors, patients with PTSD were more likely to have various disorders, and in pertinent part, hepatic disease.  The study's authors also noted that their findings suggested a specific association between chronic PTSD or alcohol dependence and certain medical conditions, which is likely mediated by adverse health behaviors, such as alcohol abuse (among others).  The study's findings suggested that there may be a relationship between specific medical conditions, possibly mediated by behavioral risk factors, among the aging population of veterans with PTSD.

The appellant also submitted a private medical opinion from Dr. Randolph that was dated in December 2010.  Dr. Randolph indicated that he had reviewed all of the Veteran's records.  In brief summary, Dr. Randolph opined that it was more likely than not that the Veteran's PTSD was related to his alcoholism.  He explained that although the Veteran had a history of alcohol abuse dating back to his adolescence, the records indicated that this became quiescent until after his combat-related experiences in Vietnam.  He further noted that the records also reflect a prolonged history of substance abuse and it appears that the Veteran's alcoholism and drug abuse was associated with efforts to avoid confronting those issues (i.e., combat-related experiences) and "numb" his sensorium with respect to the intrusive nature of those issues.

Dr. Randolph further opined that the Veteran's liver disease was more likely than not related, at least in part, to his alcoholism.  His rationale was that alcohol is metabolized by the liver and is well-recognized as a cause of liver disease (cirrhosis).  He noted further that some aspects of the medical records suggest that the Veteran had a liver hepatoma that presented as cirrhosis and the presence of varices described in the more recent records indicates that some form of cirrhosis was likely present.  Dr. Randolph also opined that the Veteran's death was attributable to liver disease including a metastatic hepatoma and likely cirrhosis.  He explained that sepsis, which is included as a cause of death for the Veteran, can accompany an individual with an overwhelming liver problem.

Dr. Randolph further opined that it is more likely than not that the Veteran's service-connected PTSD contributed to his cause of death.  His rationale was that although the Veteran had substance abuse issues as an adolescent, it became quiescent, and the abuse problems returned following his combat experiences in service.  The medical records indicate that the Veteran's substance abuse issues are reflective of his PTSD and/or associated psychiatric issues.  Dr. Randolph further indicated that the Veteran's health issues which were associated with substance abuse, such as hepatitis C, were more likely than not a result of his intravenous drug use (although this is not well addressed by the records), and his substance abuse was centered around an attempt to escape the recurrent and intrusive thoughts associated with his PTSD.  He stated that it was the continued substance abuse associated with PTSD that led to the Veteran's liver disease and ultimately his death.    

In summary, Dr. Randolph opined that numerous references in the record indicate the Veteran's substance abuse was associated with his attempts to withdraw from life because of the intrusive nature of his PTSD and his attempts to assuage the fears associated with his combat-related experiences.  It was the continued substance abuse associated with his PTSD that led to liver disease and ultimately his death based on the pathophysiology presented.  

In this case, the appellant essentially contends that the Veteran's substance abuse is attributable to his military service on the basis that he abused alcohol to cope with his chronic and severe PTSD symptomatology.  Upon review of the record, the Board finds there is evidence both for and against the claim.  There is evidence that clearly shows the Veteran first began to use alcohol and some drugs prior to military service, while he was an adolescent.  On the other hand, evidence of record also reflects the Veteran reported chronic use of alcohol and drugs for years after service, as a coping mechanism for his anxiety and other symptoms related to PTSD.  The Veteran's statements to that affect are considered competent as this is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, alcohol abuse leading to alcoholism is not documented prior to the Veteran's service in Vietnam.  To the extent that alcoholism and illicit drug use was noted prior to a formal diagnosis of PTSD, the Board notes that the January 1991 SSA psychologic evaluation report indicates that it was unclear whether the Veteran had masked symptoms of PTSD for a long time with alcohol and drug use, or if he had experienced a delayed presentation of symptoms.  Furthermore, Dr. Randolph provided a competent medical opinion that his review of the clinical records showed the Veteran had a quiescent period between the substance use prior to military service, and that which came after his military stressors.

The question remaining then is whether the Veteran's substance abuse, particularly his alcohol dependence, played a causative role in his death.  The October 2009 VA examiner opined that it less likely that the Veteran's PTSD contributed to his death.  The opinion is competent and probative but does not adequately address the contention of whether the Veteran's alcohol and drug use, which has been argued to have presented as a coping mechanism for service-connected PTSD, had any causative role in the cause of his death.  In contrast, the private medical opinion establishes to the Board's satisfaction that the Veteran's abuse of drugs and alcohol was a result of his service-connected PTSD, and that such abuse was a substantial factor in causing a secondary disability, i.e. liver disease.  Accordingly, the evidence satisfactorily supports the conclusion a service connected disability contributed to the Veteran's death, and the appeal in this regard is granted.  

B.  DEA

Basic eligibility for Chapter 35 educational assistance benefits is established if a Veteran dies from a service-connected disability.  38 U.S.C.A. § 3501 (West 1991) 38 C.F.R. § 21.3021(a)(1) (2012).  In light of the determination above establishing service connection for the cause of the Veteran's death, basic eligibility for DEA under Chapter 35, Title 38, United States Code is established. 


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter35, Title 38, United States Code is granted.


REMAND

The appellant seeks entitlement to TDIU for purposes of accrued benefits.  The current appeal arises from a December 2008 rating decision that denied the appellant's claim for TDIU for purposes of accrued benefits.  The RO has adjudicated whether the appellant is entitled to a TDIU for purposes of accrued benefits, but has not yet adjudicated a claim for a rating in excess of 50 percent for service-connected PTSD, for purposes of accrued benefits, that was raised by the appellant's attorney.  The outcome of the claim for a higher rating may have an impact on the pending claim for TDIU.  Therefore, these issues are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, while the Board generally refers the claim for a higher rating for PTSD to the RO for initial adjudication, these issues must be considered together, and a decision by the Board on the claim for a TDIU for purposes of accrued benefits would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to a rating in excess of 50 percent for service-connected PTSD for purposes of accrued benefits, and then readjudicate the claim for TDIU for the purposes of accrued benefits.  If any benefit sought remains denied, the appellant and her attorney should be issued a Supplemental Statement of the Case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


